DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              C.S., the mother,
                                 Appellant,

                                     v.

          DEPARTMENT OF CHILDREN AND FAMILIES and
                   GUARDIAN AD LITEM,
                         Appellees.

                               No. 4D20-875

                               [July 30, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Robert B. Meadows, Judge; L.T. Case No.
562019DP000219.

  Antony P. Ryan, Regional Counsel, and Richard G. Bartmon, Assistant
Regional Counsel, Office of Criminal Conflict and Civil Regional Counsel,
West Palm Beach, for appellant.

    Andrew Feigenbaum for Children's Legal Services, West Palm Beach,
for appellee Department of Children and Families.

   Thomasina F. Moore, Statewide Director of Appeals, and Samantha
Costas Valley, Senior Attorney, Tallahassee, for appellee Guardian Ad
Litem.

PER CURIAM.

   Affirmed.

GROSS, ARTAU, JJ. and SCHOSBERG FEUER, SAMANTHA, Associate Judge,
concur.

                          *           *           *

   Not final until disposition of timely filed motion for rehearing.